Appeal from a judgment of the Supreme Court, Monroe County (John J. Ark, J.), rendered May 17, 2007. The judgment convicted defendant, upon his plea of guilty, of assault in the second degree (two counts).
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his guilty plea of two counts of assault in the second degree (Penal Law § 120.05 [2]). In addition to sentencing defendant to a term of incarceration, Supreme Court issued an order of protection for the victims. Defendant failed to preserve for our review his contention that the court failed to take into account jail time credit to which he is entitled in determining the duration of the order of protection (see People v Nieves, 2 NY3d,310, 315-317 [2004]), and we decline to exercise our power to review that contention as a matter of discretion in the interest of justice (see CPL 470.15 [6] [a]; People v Owens, 66 AD3d 1428 [2009], lv denied 14 NY3d 772 [2010]). Present—Centra, J.P, Peradotto, Carni, Lindley and Pine, JJ.